               Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 1 of 25


 1

 2

 3

 4

 5
                           IN THE UNITED STATES DISTRICT COURT
 6                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7
     CARRIE A. ANDERSON, in her Personal                 NO. 2:20-cv-01125-TSZ
 8   Capacity and as Personal Representative of the
     ESTATE OF KIRK DANIEL POWLESS,                      FIRST AMENDED COMPLAINT
 9   deceased; M.Q., a minor, by and through his
     mother and general guardian, GINA                   JURY DEMAND
10   CAMPBELL; G.Q., a minor, by and through his
     mother and general guardian, DEVIN
11   KASSELL; Y.Q., a minor, by and through her
     mother and general guardian, DEVIN
12   KASSELL,

13   Plaintiffs,

14   v.

15   WHATCOM COUNTY, a political subdivision
     of the State of Washington; BILL ELFO, in his
16   Personal Capacity; WENDY JONES, in her
     Personal Capacity; VIOLET IGNASHOVA, in
17   her Personal Capacity; KYLE PRITCHARD, in
     his Personal Capacity; STEWART ANDREWS,
18   in his Personal Capacity; and JOHN DOES 1-
     10, in their Personal Capacities,
19
     Defendants.
20
             Plaintiffs, by and through their attorneys of record, Ryan D. Dreveskracht and Gabriel S.
21
     Galanda, of Galanda Broadman, PLLC, allege and claim as follows upon personal knowledge as to
22
     themselves as to their own actions, and upon information and belief upon all other matters:
23

24

25                                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
                Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 2 of 25


 1                                           I.     PARTIES

 2             1.   Plaintiff CARRIE A. ANDERSON is the duly appointed Personal Representative of

 3   the Estate of her son, KIRK DANIEL POWLESS. She brings suit in her Personal Capacity and as

 4   the Personal Representative of her son’s Estate. This is an action arising from Kirk’s wrongful and

 5   unnecessary death and the Defendants’ negligence, gross negligence, and deliberate indifference to

 6   his serious medical condition and conditions of confinement. The claims herein include all claims

 7   for damages available under Washington and federal law to Kirk, his Estate, and all statutory and

 8   actual beneficiaries.

 9             2.   M.Q. is Kirk’s son. He brings suit in his Personal Capacity, by and through his

10   mother and general guardian, GINA CAMPBELL, and is entitled to damages for the loss of his

11   father.

12             3.   G.Q. is Kirk’s son. He brings suit in his Personal Capacity, by and through his

13   mother and general guardian, DEVIN KASSELL, and is entitled to damages for the loss of his

14   father.

15             4.   Y.Q. is Kirk’s daughter. She brings suit in her Personal Capacity, by and through

16   her mother and general guardian, DEVIN KASSELL, and is entitled to damages for the loss of her

17   father.

18             5.   Defendant WHATCOM COUNTY is a political subdivision of the State of

19   Washington. Whatcom County has various departments including, but not limited to, the Whatcom

20   County Sheriff's Office and its Bureau of Custody and Corrections Services, which operates the

21   jail. Whatcom County is, and was at all times mentioned herein, responsible for the actions or

22   inactions, and the policies, procedures, and practices/customs of all correctional health services

23   relating to the Whatcom County Jail (“Jail”). Whatcom County cannot contract-away its obligation

24   to keep inmates in its custody in health and free from harm. Whatcom County is legally liable for

25                                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 2
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 3 of 25


 1   the breach of this duty by such providers. West v. Atkins, 487 U.S. 42, 56 (1988). As a local

 2   government, Whatcom County is a “person” under 42 U.S.C. § 1983 and may be sued for

 3   constitutional injuries. Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 694 (1978).

 4   Defendant Whatcom County, its jailers, and jail administrators—named and unnamed, identified

 5   and unidentified—are hereafter identified collectively as “Whatcom County.”

 6          6.      Defendant BILL ELFO is the Whatcom County Sheriff. He is sued in his Personal

 7   Capacity. Defendant Elfo is a policymaker and supervisor responsible for the enactment and

 8   implementation of policies, practices, and customs relating to all aspects of the Jail.

 9          7.      Defendant WENDY JONES is the Whatcom County Jail Chief. She is sued in her

10   Personal Capacity. Defendant Jones is a policymaker and supervisor responsible for the enactment

11   and implementation of policies, practices, and customs relating to all aspects of the Jail.

12          8.      Defendant Deputy VIOLET IGNASHOVA is an employee of Whatcom County. As

13   a jailer and not a healthcare professional, Defendant Ignashova’s role is to serve as a gatekeeper for

14   medical personnel capable of treating inmates. She is sued in her personal capacity.

15          9.      Defendants JOHN DOE 1, KYLE PRITCHARD and DR. STEWART ANDREWS

16   are employees and/or subcontractors of Whatcom County. They are healthcare professionals tasked

17   with providing medical and/or mental healthcare to Whatcom County inmates. They are sued in

18   their personal capacities.

19          10.     Defendants JOHN DOES 2 - 10 are subcontractors, employees, and/or agents of

20   Whatcom County. Each JOHN DOE 2 - 10 was within the scope of his/her employment at all times

21   relevant hereto. Each JOHN DOES 2 - 10 was negligent; acted in furtherance of an official and/or

22   de facto policy or procedure of negligence; and/or were responsible for the promulgation of the

23   policies and procedures and permitted the customs/practices pursuant to which the acts alleged

24

25                                                                                 Galanda Broadman PLLC
                                                                                   8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 3
                                                                                   Mailing: P.O. Box 15146
                                                                                   Seattle, WA 98115
                                                                                   (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 4 of 25


 1   herein were committed. Their identities are unknown at this time and will be named as discovery

 2   progresses.

 3           11.     Each and every Defendant was personally involved in Kirk’s constitutional

 4   deprivations in that they: (1) participated directly in the alleged constitutional violation; (2) after

 5   being informed of the violation through a report or appeal, failed to remedy the wrong; (3) created

 6   a policy or custom under which unconstitutional practices occurred, allowed the continuance of

 7   such a policy or custom, or ratified the acts of subordinates thereby establishing a policy or custom;

 8   (4) was grossly negligent in supervising subordinates who committed the wrongful acts; and/or (5)

 9   exhibited deliberate indifference to Kirk’s rights by failing to act on information indicating that

10   unconstitutional acts were occurring.

11                                 II.     JURISDICTION AND VENUE

12           12.     This action arises under Washington State’s wrongful death law and the Constitution

13   and laws of the United States, including 42 U.S.C. § 1983. This Court has subject matter

14   jurisdiction pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over the state law claims

15   pursuant to 28 U.S.C. § 1367.

16           13.     Venue is proper in the Western District of Washington pursuant to 28 U.S.C.§

17   1391(b)(1) and (b)(2). Whatcom County is located in this District, and the events and omissions

18   giving rise to the claims in this action occurred in this District

19                                 III.    STATUTORY COMPLIANCE

20           14.     On May 18, 2020, Plaintiff filed an administrative claim for damages with Whatcom

21   County. More than sixty days (60) have elapsed since the filing of that administrative claim.

22   Plaintiffs have satisfied the prerequisites to the maintenance of this action per Chapter 4.92 RCW.

23

24

25                                                                                 Galanda Broadman PLLC
                                                                                   8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 4
                                                                                   Mailing: P.O. Box 15146
                                                                                   Seattle, WA 98115
                                                                                   (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 5 of 25


 1                                     IV.     STATEMENT OF FACTS

 2   A.     PREVIOUS INCARCERATIONS

 3          15.        Kirk Powless was not unfamiliar with the Jail; nor was the Jail unfamiliar with

 4   Kirk’s suicide, self-harm, and mental health issues.

 5          16.        In 2008, for instance, Kirk egged other inmates to physically harm him, telling jailers

 6   afterward, “‘I’m crazy, I have mental issues.’” He was diagnosed by a Jail psychiatrist with

 7   schizophrenia and prescribed Seroquel—he was hearing “voices” that told him “to do something

 8   dramatic.” Jail medical records note: “Mental health issue: He invites self harm.”

 9          17.        In November of 2013 Kirk was hospitalized at PeaceHealth St. Joseph Medical

10   Center (“St. Joseph’s”) for attempting suicide.       Kirk disclosed this to Jail medical providers in

11   October of 2014, where his chart notes indicate that “he suffered from severe depression with

12   impulsive drug induced suicidality” and that “he had attempted suicide about 6 times over the past

13   year.” He also had noticeable and obvious suicide-attempt scars on both of his forearms.

14          18.        Jail and medical staff also knew of Kirk’s “history with poly substance abuse.” As

15   early as 2008, Kirk notified Jail and medical staff that he was “withdrawing from heroin.” On June

16   8, 2008, Kirk wrote in a medical request: “I’m addicted 2 heroin. Need help detoxin please.” Kirk’s

17   subsequent intake screenings indicate that he informed Jail and medical staff that he was detoxing

18   from heroin each succeeding incarceration.

19          19.        As summarized in the County’s Critical Incident Review (“CIR”), the Jail’s records

20   indicated that:

21          [Powless had] a history of Bipolar Disorder, PTSD, ADHD, Anxiety, depression,
            polysubstance abuse, and suicidal ideation. . . . [In] a chart note in 2014. . . Powless
22          interacted with Mental Health who noted that Powless suffered from severe
            depression with impulsive drug induced suicidality . . . . Records from St. Joseph’s
23          Hospital indicate that Powless was hospitalized in 2013 for suicidal ideation when
            he attempted to overdose with Xanex and later wanted to OD with heroin but fell
24          asleep before he could complete the attempt.

25                                                                                    Galanda Broadman PLLC
                                                                                      8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 5
                                                                                      Mailing: P.O. Box 15146
                                                                                      Seattle, WA 98115
                                                                                      (206) 557-7509
                    Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 6 of 25


 1     B.         KIRK’S FINAL INCARCERATION

 2                20.      Kirk was arrested by the Bellingham Police Department on May 30, 2018.

 3                21.      During a search incident to arrest, the arresting officer found a brown tacky

 4     substance in his pocket, which tested positive for heroin.

 5                22.      After being read his Miranda rights, Kirk admitted to the arresting officer that he is
                                                                                                                                                        . Ito 83
 6     a daily heroin user—something that the Whatcom Sheriff’s Department already knew because of

 7     previous interactions with him, as far back as at least as of February of 2016.
                                                                                                                         . Ito 83"Z251                S/30/ZOlS
 8                23.      Kirk was then transported to the Jail, where it was determined
                                                             ;:: wcso                     that because
                                                                               j"lmdsdg.num            of an
                                                                                                    28903                              =
 9                                  Name.inNumber:
       injury to his wrist and an “abscess             25153
                                            his buttocks” that caused him  IntoCustody   WC$0+
                                                                                have “limited balance,” Kirk
                                                       W Male, DOB: 06/02/1980
                                               CUrrent Booking:
10                                   currentfor
       needed to be taken to St. Joseph’s    J.ocatlon:
                                                a “fitBoolclng
                                                        for jail.” Kirk’s injuries were evaluated by Dr. Stephen
                                                                                                                       S/30/ZOlS                :PM
11
                  ;:: wcso               j"lmdsdg.num
                                          Text
                               1. Is this person male?
                                                              = 28903
       Buetow, and he was discharged “with paperwork to give to the Jail.”

12Name. Number:
         24.    25153
             Included          YesIn Custody
                      in the paperwork      from St. WC$0+
                                                       Joseph’s were medical records indicating that
                                 W Male, DOB: 06/02/1980
     CUrrent Booking:                             · 2. Is this person female.?
13 current
     KirkJ.ocatlon:
           had previously
                    Boolclng presented to
                                        No the St. Joseph’s Emergency Room with “suicidal ideation.”
                                                    3. 1/ female, Pregnant?
14     Specifically, the records indicatedNothat Kirk had “overdos[ed] on 30 over the counter sleeping pills
                      Text                         Pregnant, on opiates?
15     and1. 16  xanax
             Is this          . in an attempt 4.
                          . .male?
                     person                   toIfend
                                              No       his life”   and that prior to that, Kirk attempted suicide by
          Yes                                                                     jlfndsclg.agency = wcso                                   jlmdsCig.num :::: 289
16     hanging,
       · 2. Is thisbut  ingested heroin ands.“fell
                    person female.?
                                              Do youasleep  prior
                                                     have chest    to completing
                                                                pain?    trOuble? his suicide plan.” The records
                                                    No                                   No
            No
17     also indicated that Kirk’s stated reason  forhave
                                          6. Do you   hisaprevious    suicide
                                                           persistent cough    Doattempts
                                                                            that.
                                                                           17.    has
                                                                                  you lasted were3 related
                                                                                             for blood
                                                                                       have high       pressure?to “fears about
         3. 1/ female, Pregnant?                    N!)              ..                  No
         No
18     detoxing from heroin without medication     thatobviously
                                      7. Is this person would help      to calm
                                                                 Injured?  Do you his
                                                                                  haveextreme    anxiety.”
                                                                                      stOmach problems?
                                                    Yes                    ·            No
         4. If Pregnant, on opiates?
19       No       25.
                                           rnJurv to nght haJ:)d
                           Kirk was eventually booked and underwent aDo cursory       medical and
                                                                        )'Ou ha>(e allergies?        mental
                                                                                               llQY c1ru9        health
                                                                                                          allergl$:
                                                                                    No
         s. Do you have chest pain?             8. Ari!. )'9u
                                                ve$        .. tinder
                                                                . . a doctOr's
                                                                         . . care?.
20     screening
         No        over the phone,         conducted
                                                absessby      Defendant
                                                          on left butt cheel( Kyle Pritchard.
                                                                                    20. Do you haveDefendant
                                                                                    Yes·
                                                                                                                 Pritchard
                                                                                                    asthma or breiilth!ng        indicated
                                                                                                                          P-roblems?

         6. Do you have a persistent cough that.
                                             9. has      needfor
                                                     lasted      3
21     therein,
         N!)    in relevant
                        ..   part:               Do·you        I special diet? SpeCify:
                                                                                 21. Do you have Hepatitis?
                                                   No .
                                                                                       Yes
22       7. Is   this person obviously Injured?    iO•. Are you In pain?               hepc
         Yes                     ·                 Yes
         rnJurv to nght haJ:)d                     rlght hand                          No
                                                                                                 )'ou ever ffaj:.f a        TS sk!.n   test?.
23
         8. Ari!. )'9u                             11. Are you currently bleeding? 23. Do you use street drugs: Nj)te tlje tYPe alJ'f aiJl(iunt
         ve$        .. tinder
                         . . a doctOr's
                                 . . care?.        Ye5                             Yes
24       absess on left butt cheel(                absess on buttocks                             a l'ew hoUJ:s ago about 1 grom a _day

                                              12. Do YoU have any Infections?          24. Are you an Dk:ohollc?
25       9. Do·you need I special diet? SpeCify:
                                              Yes   · · ·                     No                          Galanda Broadman PLLC
         No .                                 absesson left buttocks                                      8606 35th Avenue NE, Ste. L1
       FIRST AMENDED COMPLAINT - 6                                            ?5· Have you been hospltaDzed    ror <.:omplfcatlons from stopplitg alcohol or drug u
                                                                                                          Mailing: P.O. Box 15146
         iO•. Are you In pain?                                                No
                                              i3. Do you-take
        Yes                                   Yes
                                                                                                          Seattle, WA 98115
                                                                                                          Physlcat
                                                                                                          (206)
                                                                                  w.ttep was your last drink?    557-7509
                                                                                                              Nete  tfle date and time,
                                                                                                                                         Needed
        rlght hand                            antlb!DtlcS. dJndO. mya_.
                                                                     dn
                Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 7 of 25


 1          26.     Nurse Pritchard did not review the medical records sent from St. Joseph’s or Kirk’s

 2   medical chart, which included—in addition to a number of serious mental health diagnoses and

 3   previous suicide attempts—the following Problem List, contraindicating a number of Kirk’s

 4   answers:

 5

 6

 7

 8

 9

10

11

12

13

14

15
            27.     Despite knowing that Kirk was a daily heroin user, and that he was arrested with
16
     heroin on his person, Whatcom County did not implement any kind of detox protocol for Kirk or
17
     classify him as a special needs inmate.
18
            28.     At the time, it was Whatcom County’s policy and practice to deny medically
19
     appropriate treatment to heroin users.
20
            29.     This was also in violation of the County’s written policy WC01086
                                                                              on Suicide in the Jail
21
     Setting, which would have identified Kirk at a “HIGH risk of suicide.”
22
            30.     That policy reads, in relevant part:
23
            Inmates are asked about their suicidal history and ideation when they are booked
24
            into jail. This occurs each and every time. Any past history of suicide attempts,
            even as a juvenile is carried forward and special attention is placed on this. It
25                                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 7
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 8 of 25


 1           triggers an automatic referral to mental health, regardless if the inmate states if they
             want it or not. . . . Inmates are at HIGH risk of suicide if: . . .
 2           • They have drug and alcohol issues, especially heroin withdrawal . . .
 3           • There is a history of previous attempts . . .
             • They are mentally ill
 4
             31.     It was not until Whatcom County was sued over its detoxification policy—an ironic
 5
     4 days after Kirk’s death—the Whatcom County changed its policy. Complaint, Kortlever v.
 6
     Whatcom County, No. 18-0823 (W.D. Wash. Jun. 6, 2018), Dkt. # 1.
 7
             32.     As a result of the Kortlever litigation, Whatcom County now has an opiate
 8
     withdrawal policy, a medication assisted treatment for opioid use disorder maintenance policy, and
 9
     a medication-assisted treatment for opioid use disorder induction policy. Id. Dkt. # 35-1. But these
10
     policies are too little, too late, for Kirk.
11
             33.     On June 2, 2017, the records from St. Joseph’s—which, as discussed above,
12
     included specific information regarding Kirk’s onset of suicidality due to non-medicated detox and
13
     serious mental illnesses—were reviewed by Defendant Stewart Andrews. Dr. Andrews did nothing
14
     in response.
15
             34.     At booking, Kirk was assigned cell A-4 of the module 2A. Although A-4 is meant
16
     to house two inmates, Kirk was housed alone.
17
             35.     On June 3, 2017, citing Kirk’s history of suicide attempts and bipolar diagnosis,
18
     John Doe 1—an as-yet unidentified mental health provider—called Kirk to conduct a mental health
19
     and suicide assessment over the phone. Not interested in the probing telephone conversation within
20
     earshot of his fellow inmates, Kirk hung up the phone, as he had in the past.
21
             36.     Notably, Kirk was not seen in person by a medical or mental health provider his
22
     entire final incarceration. Had he been, there more likely than not would have been a different
23
     outcome—but the Jail’s established practices dictated otherwise.
24

25                                                                                   Galanda Broadman PLLC
                                                                                     8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 8
                                                                                     Mailing: P.O. Box 15146
                                                                                     Seattle, WA 98115
                                                                                     (206) 557-7509
            Policy 304: Floor Deputies
            Policy
               Case
           Policy  304:  FloorDeputies
                               Deputies Document 21 Filed 01/27/21 Page 9 of 25
                     2:20-cv-01125-TSZ
                  304:  Floor
            This policy sets forth the duties and responsibilities of a floor deputy.
            Thispolicy
           This  policysets
                        setsforth
                              forththe
                                     theduties
                                         dutiesand
                                                andresponsibilities
                                                     responsibilitiesofofa afloor
                                                                              floordeputy.
                                                                                    deputy.
            Floor deputies will remain on their assigned floors except:
            Floordeputies
           Floor  deputieswill
                           willremain
                                remainonontheir
                                            theirassigned
                                                  assigned  floorsexcept:
                                                          floors   except:
 1             37.          On June 4, 2018, Defendant Ignashova was assigned as a Floor Deputy on the second
                 •  When taking meals or breaks.
               • • When
                    Whentaking
                          takingmeals
                                 mealsororbreaks.
                                           breaks.
 2   floor,   which
                 •   included
                    When        module
                           normal duty      2A and dictate
                                        assignments Kirk’sleaving
                                                    dictate   cell A-4.
                                                            leaving  the floor for short periods of time.
               • • When
                    Whennormal
                          normalduty
                                  dutyassignments
                                       assignmentsdictate           thefloor
                                                          leaving the    floorforforshort
                                                                                     shortperiods
                                                                                           periodsofoftime.
                                                                                                        time.
                    •   In emergencies.
 3             38.       Per Jail Policy No. 111, a single Floor Deputy is responsible for oversight,
               • • InInemergencies.
                        emergencies.
             •    In cases requiring back-up.
           • • InIncases
                     casesrequiring
                            requiringback-up.
                                         back-up.
 4   management,
             •    On and   security
                      graveyard    shift,of the atentire
                                          when             second
                                                     least one         floor.performs
                                                                floor deputy  performs continuous security checks
           • • OnOngraveyard
                      graveyardshift,
                                   shift,when
                                          whenatatleast
                                                    leastone
                                                          onefloor
                                                               floordeputy
                                                                      deputyperforms  continuoussecurity
                                                                                     continuous   securitychecks
                                                                                                            checks
                 throughout all inmate housing areas.
                 throughout allallinmate
               throughout           inmatehousing
                                             housingareas.
                                                       areas.
 5             39.          Per Jail Policy No. 304, as the sole Floor Deputy Defendant Ignashova was
            Floor Deputy Duties and Responsibilities
            FloorDeputy
           Floor  Deputy Duties
                          Dutiesand
                                 andResponsibilities
                                     Responsibilities
 6   responsible  for completing
          Floor deputies
          Floordeputies
         Floor  deputies              and
                          are responsible
                         areresponsible
                        are   responsible  forlogging
                                         for               in a “floor log” all of the following duties:
                                            for the following:
                                                thefollowing:
                                              the    following:

                  •  Supervision of all activities including visitors to the floor.
 7              • • Supervision
                     Supervisionofofallallactivities
                                           activitiesincluding
                                                       includingvisitors
                                                                  visitorstotothe
                                                                                thefloor.
                                                                                     floor.
                  •  Safety of personnel and security of the floor.
                • • Safety
                     Safetyofofpersonnel
                                personneland
                                          andsecurity
                                              securityofofthe
                                                            thefloor.
                                                                 floor.
 8                •  Proper operation of controls, security features and safeguards.
                • • Proper
                     Properoperation
                            operation ofofcontrols,
                                           controls,security
                                                     securityfeatures
                                                               featuresand
                                                                        andsafeguards.
                                                                            safeguards.
                  •   Initiate and complete a floor log.
 9              • • Initiate
                      Initiateand
                               andcomplete
                                   completea afloor
                                                floorlog.
                                                       log.
                  •  Meal service (Policy 305 - Inmate Head Counts and Name Verification}.
                • • Meal
                     Mealservice
                          service(Policy
                                  (Policy305
                                          305- -Inmate
                                                  InmateHead
                                                         HeadCounts
                                                              Countsand
                                                                     andName
                                                                         NameVerification}.
                                                                              Verification}.
10                •  Medication delivery (Policy 308 - Medication Delivery and Documentation}.
                • • Medication
                     Medication delivery
                                 delivery(Policy
                                          (Policy308
                                                  308- -Medication
                                                         MedicationDelivery
                                                                    Deliveryand
                                                                             andDocumentation}.
                                                                                 Documentation}.
                  • Stocking and maintenance of medical cart.
11              • • Stocking
                     Stockingand
                              andmaintenance
                                  maintenanceofofmedical
                                                  medicalcart.
                                                          cart.
                  •  Dress out and briefing of incoming inmates.
                • • Dress
                     Dressout
                           outand
                               andbriefing
                                   briefingofofincoming
                                                 incominginmates.
                                                           inmates.
12                •  Dress out of released inmates and collection of jail property.
                • • Dress
                     Dressout
                           outofofreleased
                                   releasedinmates
                                             inmatesand
                                                     andcollection
                                                         collectionofofjail
                                                                         jailproperty.
                                                                              property.
                  •   Inmate daily cleaning (Policy 124 - Facility Sanitation}.
13              • • Inmate
                      Inmatedaily
                             dailycleaning
                                   cleaning(Policy
                                            (Policy124
                                                    124- Facility
                                                         - FacilitySanitation}.
                                                                    Sanitation}.
                  •   Inmate head counts (Policy 305 - Inmate Head Counts and Name Verification}.
                • • Inmate
                      Inmatehead
                             headcounts
                                  counts(Policy
                                         (Policy305
                                                 305- Inmate
                                                      - InmateHead
                                                               HeadCounts
                                                                    Countsand
                                                                           andName
                                                                               NameVerification}.
                                                                                    Verification}.
14
                • •• Security
                      Security checks(Policy
                      Securitychecks
                                       (Policy 306
                               checks (Policy306
                                                    - Security Checks}.
                                              306- Security
                                                   - SecurityChecks}.
                                                              Checks}.

15              • •• Responding
                      Respondingtoto
                      Responding   tocall
                                      calllights
                                      call   lightsand
                                            lights  and
                                                    and emergencies.
                                                       emergencies.
                                                        emergencies.

                • •• Intensive
                       Intensivecleaning/cell
                       Intensive  cleaning/cellinspections
                                 cleaning/cell    inspections(Policy
                                                 inspections    (Policy
                                                               (Policy  317
                                                                      317   -- Contraband
                                                                               Contraband
                                                                          - Contraband
                                                                        317                Control}
                                                                                         Control}
                                                                                          Control}
16
                • •• Razor
                      Razorissue
                      Razor   issue(Policy
                             issue   (Policy317
                                    (Policy  317
                                             317   - Contraband
                                                     ContrabandControl}.
                                                - -Contraband   Control}.
                                                                Control}.

17              • •• Collection
                      Collectionand
                      Collection anddelivery
                                 and deliveryofof
                                     delivery  ofinmate
                                                    inmatelaundry
                                                   inmate    laundry(Policy
                                                            laundry    (Policy
                                                                      (Policy  127
                                                                             127   -- Laundry
                                                                                      Laundry
                                                                                 - Laundry
                                                                               127            Services}.
                                                                                            Services}.
                                                                                              Services}.

                • •• Movement
                      Movementofof
                      Movement  ofinmates
                                     inmates(Policy
                                    inmates   (Policy
                                             (Policy  323
                                                    323   -- Movement
                                                             Movementofof
                                                        - Movement
                                                      323              of  Inmates,
                                                                        Inmates,    Policy
                                                                                 Policy
                                                                          Inmates,       506
                                                                                    Policy  506
                                                                                           506  --Attorney
                                                                                                  Attorney
                                                                                              - Attorney   Visits}.
                                                                                                         Visits}.
                                                                                                           Visits}.
18
                • •• Process
                      Process
                      Process anddeliver
                             and
                              and delivermail
                                  deliver mail(Policy
                                          mail  (Policy
                                               (Policy  507-
                                                      507-    inmateMail
                                                           inmate
                                                        507- inmate  Mail
                                                                     Mail  -- Personal;
                                                                              Personal;
                                                                         - Personal;    Policy
                                                                                     Policy  508
                                                                                        Policy  508
                                                                                               508  -- Inmate
                                                                                                        Inmate
                                                                                                  - Inmate     Mail
                                                                                                            Mail    - Legal}.
                                                                                                                       Legal}.
                                                                                                                 - -Legal}.
                                                                                                               Mail

19              •       Collection, routing and delivery of blue slips and health request slips.
                                                      WhatcomCounty
                                                     Whatcom
                                                      Whatcom     County
                                                                 County   Sheriff's
                                                                        Sheriff's   Office
                                                                                  Office
                                                                          Sheriff's Office                      Page
                                                                                                              Page
                                                                                                               Page  115
                                                                                                                   115
                                                                                                                    115ofofof
                                                                                                                          211  211
                                                                                                                              211
                 •                               Corrections
                        Respond to valid inmateCorrections
                                                 Corrections   Policy
                                                 needs and Policy
                                                             requests.and
                                                                    and
                                                               Policy and  Procedure
                                                                         Procedure
                                                                          Procedure     Manual
                                                                                     Manual
                                                                                       Manual
20
                •       Ensure the floor is maintained clean and in good order.                                        WCJ
                                                                                                                     WCJ    000628
                                                                                                                         000628
                                                                                                                      WCJ  000628
21         Floor Deputies will not listen to or play AM/FM radios during the performance of their duties.
               40.          As to “Security Checks” specifically, Jail Policy No. 306 reads as follows, in
           Activity Documentation
22   relevant
          Floorpart:
                deputies       will document all daily activities on their respective floor logs. Log entries will include
           time and type of activity performed. Floor deputies will place completed logs in the designated floor
23
           locations.

24         Floor Log Collection
           The records and assets manager will collect and store all floor logs in accordance with Policy 129 -
25         Records Retention.                                                                                  Galanda Broadman PLLC
                                                                                                               8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 9
                                                                                                               Mailing: P.O. Box 15146
                                                                                                               Seattle, WA 98115
                                                                                                               (206) 557-7509
            This policy applies to the performance and documentation of security checks at the Whatcom County
             Case
            Main       2:20-cv-01125-TSZ
                 Jail and Jail Work Center.         Document 21 Filed 01/27/21 Page 10 of 25

            Non-Lockdown Hours
 1          Deputies assigned to the main jail and working second or third floor will conduct security checks a
            minimum of once per hour. Security checks will include:
 2
                •   A visual inspection of each module .
 3              •   A visual inspection for any obvious problems.

                •   A visual inspection verifying inmate welfare.
 4
            Deputies will document all security checks in their daily floor logs.
 5
            Deputies assigned to the main custody floor of the jail work center will conduct security checks every
            hour. Deputies performing the security checks will enter and walk through each module, documenting
 6
            the above checks in the work center shift log.

 7          Lockdown  Hours though, “cell checks” at the Jail are nonexistent. The jailers generally
             41.   In practice,
            Deputies assigned to the main jail and working second or third floor will conduct security checks every
 8
     do notthirty
            enterminutes
                  the unit  or look
                         during      into hours.
                                lockdown  the cells. At checks
                                                 Security times,will
                                                                 jailers   walk by the unit and peer through the
                                                                     include:

 9              •   A visual inspection of each individual cell.
     window, where they can see some of the open area. But much of the unit, including numerous cells,
                •   A visual inspection of each dorm unit.
10
     are obstructed
               • A and
                    visualcannot   be verifying
                           inspection observed    by peering
                                                inmate welfare. through the window into the unit.
11          Deputies performing the security checks will document the checks on the graveyard security checks
             42.      On June 4, 2017, aside from when breakfast was served at around 5:30 a.m., not a
            form.
12
     single Deputies
            jailer, medical
                     assignedprovider,
                             to the mainmental
                                        custody health
                                                floor of provider—nobody—entered            module
                                                         the jail work center will conduct security   2A to
                                                                                                    checks    conduct a
                                                                                                           every
13          thirty minutes during lockdown hours. Deputies performing the security checks will enter and walk
     “cell check”
            through that
                     eachinvolved  looking into
                          module, documenting thethe individual
                                                  above checks in cells prior
                                                                  the work    to Kirk’s
                                                                           center shift log.death.
14
             43.      According to Defendant Ignashova, at 8:00 a.m. she “called into 2A04 for [Kirk] to
15
     come get his medication” to which he responded, “I don’t have any meds, don’t want any meds.”
16
     This is the last anyone would hear from Kirk.
17
             44.      Over two hours later, at 10:05 a.m., Kirk tied a knot on the end of his shirt, hung the
18
     knotted side on the outside of his cell door, and closed the door.
19
             45.      Kirk then put his headWhatcom
                                             inside of a loop of his shirt and hanged himself.
                                                     County Sheriff's Office             Page 118 of 211
20                                           Corrections Policy and Procedure Manual
             46.      Kirk, and the bright white t-shirt that he was hanging from, were visible from outside
21
     of module 2A, through the window of the module and the window in his door.
                                                                                           JEFFERSON 000165
22
             47.      But because Defendant Ignashova did not conduct a single safety check during her
23
     entire shift, Kirk was not discovered until shortly before 11:00 a.m.
24

25                                                                                             Galanda Broadman PLLC
                                                                                               8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 10
                                                                                               Mailing: P.O. Box 15146
                                                                                               Seattle, WA 98115
                                                                                               (206) 557-7509
             Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 11 of 25


 1          48.     Shortly before 11:00 a.m., an inmate walking by Kirk’s cell discovered him hanging

 2   from the t-shirt by looking into the window on his cell door. The inmate then ran over to the

 3   window of module 2A, where he immediately notified Defendant Ignashova—whose response was

 4   shockingly nonchalant.

 5          49.     According to the inmate who discovered Kirk:

 6          [W]e ran up to the window, started bangin’ on the window, and IGNASHOVA was
            like, we’re like, “Come ‘ere, come ‘ere.” We’re tellin’ her, “Come ‘ere,” and she
 7          kinda was just like, she kinda stood up for second and then like kinda fiddled with
            somethin’ on her desk; continued doin’ what she was doin’, and then she just kinda
 8          took ‘er time to come over to the window. And I’m yellin’ through the hatch, “This
            dude hung himself. This dude hung himself.” So she gets over there and she’s
 9          standin’ at that window, lookin’ in, and you could kinda see from the, the main, the
            big window in the s-, in the unit, you kinda see into his house. I’m pretty sure that
10          she could see he was, you know what I mean, and then she see the, the sheet on the
            door, you know.
11
            50.     And as described by Defendant Ignashova herself: “[A]t about roughly 11:00 I was
12
     sitting at the desk uh, typing up some logs uh, and the inmate in 2A was banging on the window, I
13
     look over, he’s standing there kind of waving his hands, so I walk over there to see what’s needed”
14
     (emphasis added).
15
            51.     Meanwhile, other inmates immediately tried to rescue Kirk, but the door to his cell
16
     had locked when he shut the sheet in the door.
17
            52.     A dangerous condition of confinement at Whatcom County is that when a door is
18
     opened, then subsequently closed, the door locks and it must be unlocked remotely, by Jail Control.
19
            53.     Defendant Ignashova at this point chose to make the inmates go into their cells and
20
     “lock down” instead of allowing them to rescue Kirk.
21
            54.     As described by one inmate:
22
            [W]e’re tryin’ to get her to pop the four house, and my buddy, FROST, was standin’
23          at the door, tryin’ to untie the knot on the door, and he’s tellin’ ‘er, “Pop four house.
            Pop the door. Pop the door.,” you know, and she just was tellin’ everybody to,
24          “Lock down. Lock down.” We kept tellin’ ‘er, “Unlock, just unlock the fuckin’
            door.”
25                                                                                   Galanda Broadman PLLC
                                                                                     8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 11
                                                                                     Mailing: P.O. Box 15146
                                                                                     Seattle, WA 98115
                                                                                     (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 12 of 25


 1
             55.     Once Defendant Ignashova finally got to Jail Control, where Kirk’s door could be
 2
     unlocked, the door would not open.
 3
             56.     As Defendant Ignashova put it: “I went to the panel, . . . started popping the door,
 4
     but it was kind of jammed.”
 5
             57.     This was not uncommon. Whatcom County had known for years that once locked,
 6
     the doors to cells at the Jail would often be difficult to reopen.
 7
             58.     According to testimony given by Defendant Wendy Jones on February 15, 2018:
 8
             Counsel: Was there an issue . . . with doors being locked and being difficult to
 9           open?
             Defendant Jones: That has happened, yes.
10           Counsel: Okay. Was that the case with some of the doors in March of 2014?
             Defendant Jones: Yes.
11
             59.     Whatcom County and its policymakers were also aware that the doors “sticking”
12
     also contributed to the suicide death of at least one inmate. Complaint, Jefferson v. Whatcom
13
     County, No. 16-2-01257-7 (Whatcom Cty. Super. Sept. 19, 2016), at 8-9.
14
             60.     At 11:07 a.m.—over seven minutes since Defendant Ignashova was notified that
15
     Kirk was hanging—Defendant Ignashova and other Jail Deputies walked into module 2A, where
16
     Kirk lay on the floor of his cell, alone:
17

18

19

20

21

22

23

24

25                                                                               Galanda Broadman PLLC
                                                                                 8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 12
                                                                                 Mailing: P.O. Box 15146
                                                                                 Seattle, WA 98115
                                                                                 (206) 557-7509
             Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 13 of 25


 1          61.     Jail medical staff arrived shortly thereafter and for some reason administered

 2   Narcan, a medication used to block the effects of opioids.

 3          62.     Paramedics arrived a few minutes later. Their attempts to provide lifesaving aid

 4   were unsuccessful.

 5          63.     An autopsy was conducted on June 5, 2018. Whatcom County Medical Examiner

 6   found the cause of Kirk’s death to be “asphyxia by ligature hanging” with “illicit substance usage”

 7   as a contributory factor.    “Aspects of the brain indicated abnormal (low) dopamine levels”

 8   indicating that Kirk was experiencing severe withdrawal.

 9          64.     Kirk was survived by his three children, Plaintiffs M.Q., G.Q., and Y.Q.:

10

11

12

13

14

15

16

17

18
     C.     POLICIES AND ESTABLISHED PRACTICES THAT CAUSED KIRK’S DEATH.
19
            65.      In addition to those identified above, the following policies and established
20
     practices at the Jail significantly contributed to Kirk’s death.
21
            66.     In the five years preceding Kirk’s successful suicide, three other inmates suffered
22
     the same fate: Shannon Jefferson on March 10, 2014; Eric Aybar on March 8, 2014; and Timothy
23
     Drafs on May 28, 2015. One more inmate, Paula Jefferson, passed away due to withdrawal
24
     complications on August 10, 2017.
25                                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 13
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
             Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 14 of 25


 1          67.     In subsequent investigations into each of the deaths in the preceding paragraph 64,

 2   Defendant Jones, Elfo, and other Jail supervisors and policymakers concluded that that staff acted

 3   appropriately during their interactions with the decedents and that involved staff acted within

 4   Whatcom County’s guidelines, policies and procedures.

 5          68.     Because the Jail’s pre-booking area is insufficient to ensure medical confidentiality,

 6   the Jail had an established practice of obtaining insufficient medical screenings—which were

 7   administered by non-health trained Jail employees. That this configuration would lead to inmate

 8   harm and delays or lapses in medical care was well-known to Jail supervisors. As Defendant Jones

 9   herself wrote in a recent budget request:

10          Our current practice is to ask a series of health screening questions while the
            offender is waiting, with the arresting officer, in the pre-booking area of the jail.
11          Because this space is on the other side of the security perimeter, questions are asked
            over a microphone/speaker arrangement, with the Deputy on one side of a thick,
12          impact resistant window and the offender on the other. This means anyone in the
            prebooking area can hear both the questions and the response. Questions cover
13          everything from medications to history of communicable diseases and behavioral
            health issues. No[t] surprisingly, offenders are often reluctant to share that
14          information, which can lead to delays in treatment.

15          69.     If jailers did complete safety checks—which they often did not—they routinely did

16   not conduct direct visual observation of all inmates. Rather, jailers interpreted the Jail’s policy as

17   allowing them just to peek into the window of the module, without observing inmates in their cells.

18   This interpretation was accepted and approved by Whatcom County supervisors, including

19   Defendants Elfo and Jones. This interpretation was allowed because jailers are undertrained on

20   safety check policy.

21          70.     Whatcom County had a policy of overcrowding.

22          71.     Whatcom County and its policymakers set into place a policy, custom, or practice

23   of failing to follow the staffing guidelines as set forth in the standards published by the National

24   Commission on Correctional Healthcare.

25                                                                                 Galanda Broadman PLLC
                                                                                   8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 14
                                                                                   Mailing: P.O. Box 15146
                                                                                   Seattle, WA 98115
                                                                                   (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 15 of 25


 1           72.     Whatcom County and its policymakers set into place a policy, custom, or practice

 2   of not referring inmates and detainees suffering severe withdrawal symptoms to licensed acute care

 3   facilities and/or hospital settings.

 4           73.     Whatcom County and its policymakers set into place a policy, custom, or practice

 5   of failing to follow monitoring guidelines relating to medical detoxification.

 6           74.     Whatcom County and its policymakers set into place a policy, custom, or practice

 7   of failing to establish and carry out a continuous quality improvement program, including a quality

 8   improvement committee.

 9           75.     Whatcom County and its policymakers set into place a policy, custom, or practice

10   of failing to meet widely accepted community standards of care with regard to medical services for

11   ill or injured inmates and detainees of the Jail.

12           76.     Whatcom County and its policymakers set into place a policy, custom, or practice

13   of failing to hold regular staff meetings to monitor, plan, or resolve problems with healthcare

14   delivery.

15           77.     Whatcom County has one of the highest use rates of opioids in the state of

16   Washington. Yet Whatcom County has one of the laxest intake contraband search policies in the

17   state. It has been well known at Whatcom County, for years, that (1) the presence of smuggled

18   opiates creates a significant risk of serious harm and/or death to inmates; and (2) the only reliable

19   method for detection of contraband being smuggled in by arrested persons is by the use of a body

20   scanner. Despite experiencing a death and a number of near-deaths, assaults, and fights (including

21   one that resulted in 3 female offenders going to prison), due to the introduction of drugs into the

22   facility, the Jail has yet to employ the use of a body scanner to ensure that drugs are not smuggled

23   into the facility. Whatcom County’s and its policymakers’ maintenance of this policy, despite its

24

25                                                                                Galanda Broadman PLLC
                                                                                  8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 15
                                                                                  Mailing: P.O. Box 15146
                                                                                  Seattle, WA 98115
                                                                                  (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 16 of 25


 1   known and obvious detrimental consequences, constitutes negligence, gross negligence, and

 2   deliberate indifference.

 3            78.   The Jail has a policy of collecting a $5 fee from inmates for all sick calls—meaning

 4   that inmates are charged for providing a service that the Jail is legally bound to provide free of cost.

 5   The fact that most pretrial detainees are insolvent, combined with this policy, results in a known

 6   and obvious disinclination on the part of inmates to put in formal requests for medical care and an

 7   increased risk of serious harm or death.

 8            79.   The Jail is constantly understaffed. Deputies are routinely unable to complete tasks

 9   without interruption, and must work on several different tasks simultaneously, which increases

10   errors and reduces safety. Sergeants perform as working supervisors, completing not only the

11   administrative function of a first level supervisor, but assisting the Deputies in the routine tasks of

12   the jail. Staffing is spread so thin that many routine functions, such as security checks, are not

13   performed. Mandatory training and staff supervision are also difficult due to the Jail’s understaffed

14   condition. All of which results in an increased risk of harm or death to inmates.

15            80.   The Jail’s policy of requiring a single floor deputy to complete an unrealistic number

16   of tasks, as reflected in Jail Policy No. 304, results in an increased risk of harm or death to inmates.

17            81.   The Jail does not have separate spaces for confidential medical examinations,

18   counseling, treatment, and procedures. Not surprisingly, inmates are often disinclined to submit to

19   treatment in these conditions, which causes delays in treatment—which leads to serious injury and

20   death. All of which is well known to Whatcom County and its policymakers.

21            82.   Defendant Elfo has publicly admitted that the Jail does not have the “space to

22   appropriately house and treat those with medical and behavioral health issues,” a condition of

23   confinement that obviously puts inmates in medical need at an increased risk of serious harm and

24   death.    Bill Elfo, Here’s What Sheriff Says of Whatcom County Jail Booking Restrictions,

25                                                                                  Galanda Broadman PLLC
                                                                                    8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 16
                                                                                    Mailing: P.O. Box 15146
                                                                                    Seattle, WA 98115
                                                                                    (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 17 of 25


 1   Bellingham Herald, Jul. 23, 2016, available at https://www.bellinghamherald.com/opinion/op-

 2   ed/article91348812.html.

 3           83.     The Defendants’ lack of clear delineation of authority and inadequate means of

 4   communication with respect to assessing medical risks was an additional policy that caused their

 5   failure to prevent Kirk’s pain, suffering, and death. In essence, there is a “who’s on first” problem

 6   at the Jail where an established practice of non-communication to one another or amongst

 7   themselves in regard to inmate medical safety has been implemented.

 8           84.     It is a common and widespread practice at the Jail to ignore information related to

 9   healthcare in a measured attempt to avoid liability in a deliberate indifference action, by claiming

10   a lack of knowledge.

11           85.     Defendants maintained a policy of using cursory health screening that essentially

12   amounted to no screening at all for incoming inmates.

13           86.     Whatcom County’s official policies have remained static for decades. This, in and

14   of itself created a significant risk of serious harm. The danger in lack of a more frequent review of

15   policies is that they are not kept current with the emerging body of knowledge that guide most

16   competent corrections officials. Whether standards have changed as a result of litigation or due to

17   advancements in correctional knowledge, policies without frequent review are behind the times and

18   inadequate to provide sufficient guidance to facility staff, as is the case with the policies of the Jail.

19           87.     Some of the above-discussed policies were changed after Kirk’s death. While it is

20   worthy that Whatcom County has finally addressed these grievous deficiencies, that these “policies

21   were drafted because of an awareness that the pre-existing policies were substantially likely to lead

22   to a violation of citizens’ rights” is a reason for liability, not a defense thereto. Haberle v. Borough

23   of Nazareth, No. 18-3429, 2019 WL 4065031, at *3 (3d Cir. Aug. 29, 2019) (quotation omitted).

24

25                                                                                    Galanda Broadman PLLC
                                                                                      8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 17
                                                                                      Mailing: P.O. Box 15146
                                                                                      Seattle, WA 98115
                                                                                      (206) 557-7509
                        This policy applies to the type and amount of property allowed in cells and to altered property.
                 Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 18 of 25
                        Allowed Property
                        Inmates may have the following property and amounts of property in their cells:

 1            88.      A death   in a correctional facility is a very serious incident. A death by suicide
                           Five (5) library books.

                                Five (5) personal books, including religious books.

 2   typically causes an Three
                          incident     review to
                               (3) magazines-library     occur combined.
                                                     and personal which includes a complete accounting of what
                                Twenty (20) pieces of mail.
 3   happened, what lesson can beamount
                        Reasonable learned
                                        of legalfrom   the event and what changes need to be made in order to
                                                 materials.

                                Two (2) newspapers in their name.
 4   decrease the likelihood  that it occurs again. Had Whatcom County officials had an adequate policy
                          Reasonable amount of cut out newspaper articles.

                                Two (2) pieces of edible fruit.
 5   in place to review previous incidents of in-custody deaths, accommodations could have been made
                                Clothing in good repair.

 6   that would have keptPens
                          Kirkand safe
                                  pencilsand   alive.
                                         in good condition.

                                Reasonable amount of commissary items.
 7            89.      The County      hasfurnished
                            Medical items    an unofficial
                                                    by medical orpolicy     of allowing
                                                                 Sheriff’s Office employees. inmates who are booked wearing
                        Deputies will presume any book or magazine without an address label belongs to the jail library.
 8   “white t-shirts”Alltoitems
                             continue       wearing this article of clothing, which can easily be used to create a
                                must fit in a jail issued property box. Deputies will place all excess property into the inmate’s
                        stored property container.
 9   ligature. This policy is maintained despite the County’s written policy, which requires an inmate
                        Altered Property
                        Deputies will remove any property that is altered from its original condition. Deputies will confiscate all
10   to be “dress[ed]pictures
                       out .or. articles
                                . intotorn
                                         jailfrom
                                               clothing”     and
                                                  magazines or     allows only the following personal clothing items to
                                                               books.


11   be retained:       Inmate Personal Property
                        Inmates may have the following personal property in their cells:

12                              Underwear. Three sets including long johns.

                                Socks
13                              Sweat clothing purchased from commissary.

                                Personal sweats worn at time of arrest. Must be light gray in color and contain no strings or
14                              markings of any type.

                                Underwear worn at time of arrest.
15                                                            Whatcom County Sheriff’s Office                      Page 144 of 211
     Here, as discussed above, Kirk wasCorrections
                                          not dressed
                                                   Policy and into  a jail
                                                              Procedure     shirt, as required by formal policy.
                                                                        Manual
16                                                                                                                               WC01431

     Instead, the unofficial policy of allowing inmates who are booked wearing “white t-shirts” to
17
     continue wearing this article of clothing was implemented, which allowed Kirk to use his shirt as a
18
     ligature.
19
              90.      Because of the policy that “at no time are deputies permitted to enter inmate tanks
20
     alone,” systematic failures in implementing cell checks every hour have resulted, discussed above.
21
     In addition, the required rigidity of this policy requires that deputies stand and watch an inmate
22
     hang to death while precious lifesaving seconds tick by as they await backup, like Defendant
23
     Ignashova did in regard to Kirk, discussed above.
24

25                                                                                                                     Galanda Broadman PLLC
                                                                                                                       8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 18
                                                                                                                       Mailing: P.O. Box 15146
                                                                                                                       Seattle, WA 98115
                                                                                                                       (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 19 of 25


 1          91.      All of the acts and omissions taken in regard to the care and custody of Kirk were in

 2   accordance with Whatcom County’s established practices and/or were ratified by these entities’

 3   policymakers.

 4                                               V.    CLAIMS

 5   A.     FIRST CAUSE OF ACTION – NEGLIGENCE

 6          92.      Defendant Whatcom County had a nondelegable duty to care for pretrial detainees

 7   and to provide reasonable safety and medical care.

 8          93.      This duty extends to foreseeable medical harms.

 9          94.      This duty exists because pretrial detainees, by virtue of incarceration, are unable to

10   obtain medical care for themselves.

11          95.      Whatcom County breached this duty, and was negligent, when it failed to have and

12   follow proper training, policies, and procedures on the assessment of persons with medical needs.

13          96.      Whatcom County breached this duty, and was negligent, when it failed to adequately

14   treat Kirk’s medical need for detoxing.

15          97.      Whatcom County breached this duty, and was negligent, when it failed to ensure

16   adequate and proper staffing at the Jail.

17          98.      Whatcom County breached this duty, and was negligent, when it failed to ensure

18   that Kirk was properly supervised and that cell checks were conducted in a safe and consistent

19   manner.

20          99.      Whatcom County breached this duty, and was negligent, when it failed to properly

21   assess and treat Kirk prior to his death.

22          100.     As a direct and proximate result of the breaches, failures, and negligence of

23   Whatcom County, as described above and in other respects as well, Kirk died.

24          101.     Kirk suffered unimaginable pre-death pain, suffering, embarrassment, and terror.

25                                                                                 Galanda Broadman PLLC
                                                                                   8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 19
                                                                                   Mailing: P.O. Box 15146
                                                                                   Seattle, WA 98115
                                                                                   (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 20 of 25


 1            102.   As a direct and proximate result of the breaches, failures, and negligence of

 2   Whatcom County, as described above and in other respects as well, Plaintiffs have incurred and

 3   will continue to incur general and special damages in an amount to be proven at trial.

 4            103.   As a direct and proximate result of the negligence of Whatcom County, Kirk’s

 5   children have suffered the loss of familial association with their father. Plaintiffs have suffered and

 6   continue to suffer grief and harm due to mental and emotional distress as a result of Kirk’s wrongful

 7   death.

 8   B.       SECOND CAUSE OF ACTION – 42 U.S.C. § 1983 (MONELL)

 9            104.   The acts and failures to act described above were done under color of law and are in

10   violation of 42 U.S.C. § 1983, depriving Plaintiffs of their civil rights.

11            105.   At the time Kirk was detained by Whatcom County, it was clearly established in the

12   law that the Fourteenth Amendment imposes a duty on jail officials to provide humane conditions

13   of confinement, including adequate medical care, and to take reasonable measures to guarantee the

14   safety of the inmates.

15            106.   Defendant Whatcom County and its policymakers knew of and disregarded the

16   excessive risk to inmate health and safety caused by the inadequate formal and informal policies,

17   including a lack of training, staffing, funding, and supervision, as identified above.

18            107.   Defendant Whatcom County and its policymakers knew of this excessive risk to

19   inmate health and safety because it was obvious and because numerous other inmates had been

20   injured and/or killed as a result of these grossly inadequate policies and in the past.

21            108.   Defendant Whatcom County and its policymakers knew of this excessive risk to

22   inmate health and safety because they were identified as precipitating factors to the in-custody death

23   of other inmates who have died in recent years at that Jail and were the subject of lawsuits and/or

24   civil claims.

25                                                                                  Galanda Broadman PLLC
                                                                                    8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 20
                                                                                    Mailing: P.O. Box 15146
                                                                                    Seattle, WA 98115
                                                                                    (206) 557-7509
             Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 21 of 25


 1          109.    Defendant Whatcom County and its policymakers were responsible for a policy,

 2   practice, or custom of maintaining a longstanding constitutionally deficient safety and medical and

 3   mental health care, and training thereon, which placed inmates like Kirk at substantial risk, as

 4   discussed above.

 5          110.    There was little to no supervision of Kirk and inmates like him because Defendant

 6   Whatcom County and its policymakers maintained a known policy and custom of understaffing,

 7   overcrowding, and dangerous policies, as discussed above.

 8          111.    Indeed, even without the previous in-custody injuries, deaths, and near-deaths, it

 9   was obvious that the above-identified policies and established practices would result in the harm

10   caused here. Defendant Whatcom County and its policymakers were (1) expressly informed that

11   many of their official policies were being ignored and that their unofficial or de facto policies would

12   result in inmate deaths, yet deliberately did nothing to address these unofficial or de facto policies;

13   and (2) that many of their official policies would result in inmate deaths, yet deliberately did nothing

14   to address them.

15          112.    Defendant Whatcom County and its policymakers knew of and disregarded the

16   excessive risk to inmate health and safety caused by their failure to provide reasonable and

17   necessary medical care and treatment.

18          113.    This callousness reflects a custom, pattern, and/or policy wherein Defendant

19   Whatcom County and its policymakers either intentionally violated or were deliberately indifferent

20   to the health, welfare, and civil rights of Kirk and his fellow inmates.

21          114.    As a direct and proximate result of the and unconstitutional conditions of

22   confinement and deliberate indifference of Defendant Whatcom County and its policymakers, as

23   described above and in other respects as well, Kirk died a terrible and easily preventable death. He

24   suffered pre-death pain, anxiety, and terror, before leaving behind a loving family.

25                                                                                  Galanda Broadman PLLC
                                                                                    8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 21
                                                                                    Mailing: P.O. Box 15146
                                                                                    Seattle, WA 98115
                                                                                    (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 22 of 25


 1            115.   As a direct and proximate result of the deliberate indifference of Defendant

 2   Whatcom County and its policymakers, Plaintiffs have suffered the loss of familial association with

 3   Kirk, in violation of their Fourteenth Amendment rights. Plaintiffs have suffered and continue to

 4   suffer extreme grief and harm due to mental and emotional distress as a result of Kirk’s wrongful

 5   death.

 6   C.       THIRD CAUSE OF ACTION – 42 U.S.C. § 1983 – ALL INDIVIDUALLY NAMED DEFENDANTS,
              INCLUDING DEFENDANTS JOHN DOE 1-10.
 7
              116.   The acts and failures to act described above were done under color of law and are in
 8
     violation of 42 U.S.C. § 1983, depriving Plaintiffs of their civil rights.
 9
              117.   Each individually named Defendant was subjectively aware that Kirk was in need
10
     of medical assistance because of a serious medical condition.
11
              118.   From the evidence presented above, a reasonable jailer and/or healthcare provider
12
     would have been compelled to infer that a substantial risk of serious harm existed. Indeed, each
13
     individually-named Defendant did infer that a substantial risk of serious harm existed, but failed to
14
     take any steps to alleviate this risk. And Kirk died as a result.
15
              119.   Each individually-named Defendant displayed deliberate indifference when they:
16
                     a. Failed to provide prompt medical attention to Kirk’s serious medical needs.
17
                     b. Failed to have and/or follow a detoxification program.
18
                     c. Failed to follow the standards as published by the National Commission on
19
                        Correctional Healthcare.
20
                     d. Failed to administer intravenous therapy at any time prior to the time of Kirk’s
21
                        death.
22
                     e. Failed to conduct a safety check at any time prior to the time of Kirk’s death.
23
                     f. Seriously aggravated his condition by failing to provide adequate staffing levels
24
                        needed for minimally adequate care.
25                                                                                Galanda Broadman PLLC
                                                                                  8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 22
                                                                                  Mailing: P.O. Box 15146
                                                                                  Seattle, WA 98115
                                                                                  (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 23 of 25


 1                    g. Seriously aggravated his medical condition by allowing medical staff to operate

 2                       without benefit of physician supervision.

 3                    h. Failed to respond to a medical emergency.

 4             120.   Kirk’s in-custody death is “without doubt, sufficiently serious to meet the objective

 5   component” of the deliberate indifference test. Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir.

 6   2009).

 7             121.   Pre-death, Defendant Ignashova failed to follow policy for security checks, which

 8   are intended to prevent inmate suicides. See, e.g., In re: Estate of Rice, 675 F.3d 650, 679 (7th Cir.

 9   2012) (“If no checks were made, a factfinder certainly could conclude that the guards who were

10   required to make those checks were indifferent to the concerns underlying the rule mandating those

11   checks.”).

12             122.   As a direct and proximate result of the deliberate indifference of each individually

13   named Defendant, as described above and in other respects as well, Kirk died a terrible and easily

14   preventable death. He suffered pre-death pain, anxiety, and terror, before leaving behind a loving

15   family.

16             123.   As a direct and proximate result of the deliberate indifference of each individually

17   named Defendant, Plaintiffs have suffered the loss of familial association with Kirk, in violation of

18   their Fourteenth Amendment rights. Plaintiffs have suffered and continue to suffer extreme grief

19   and harm due to mental and emotional distress as a result of Kirk’s wrongful death.

20             124.   Each individually named Defendant has shown reckless and careless disregard and

21   indifference to inmates’ rights and safety, and are therefore subject to an award of punitive damages

22   to deter such conduct in the future.

23                                          VI.    AMENDMENTS

24             125.   Plaintiff hereby reserves the right to amend this First Amended Complaint.

25                                                                                 Galanda Broadman PLLC
                                                                                   8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 23
                                                                                   Mailing: P.O. Box 15146
                                                                                   Seattle, WA 98115
                                                                                   (206) 557-7509
             Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 24 of 25


 1                                   VII.    RELIEF REQUESTED

 2          126.   Damages have been suffered by all Plaintiffs and to the extent any state law

 3   limitations on such damages are purposed to exist they are inconsistent with the compensatory,

 4   remedial and/or punitive purposes of 42 U.S.C. § 1983, and therefore any such alleged state law

 5   limitations must be disregarded in favor of permitting an award of the damages prayed for herein.

 6          127.   WHEREFORE, Plaintiffs request a judgment against all Defendants:

 7          (a) Fashioning an appropriate remedy and awarding general, special, and punitive damages,

 8              including damages for pain, suffering, terror, loss of consortium, and loss of familial

 9              relations, and loss of society and companionship under Washington State law and

10              pursuant to 42 U.S.C. §§ 1983 and 1988, in an amount to be proven at trial;

11          (b) Awarding reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, or as

12              otherwise available under the law;

13          (c) Declaring the defendants jointly and severally liable;

14          (d) Awarding any and all applicable interest on the judgment; and

15          (e) Awarding such other and further relief as the Court deems just and proper.

16          Respectfully submitted this 27th day of January, 2020.

17                                                       GALANDA BROADMAN, PLLC

18                                                       s/Ryan D. Dreveskracht
                                                         Ryan D. Dreveskracht, WSBA #42593
19                                                       s/Gabriel S. Galanda
                                                         Gabriel S. Galanda, WSBA #30331
20                                                       Attorneys for Plaintiffs
                                                         P.O. Box 15146 Seattle, WA 98115
21                                                       (206) 557-7509 Fax: (206) 299-7690
                                                         Email: ryan@galandabroadman.com
22                                                       Email: gabe@galandabroadman.com
23

24

25                                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 24
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
             Case 2:20-cv-01125-TSZ Document 21 Filed 01/27/21 Page 25 of 25


 1                                     CERTIFICATE OF SERVICE

 2          I, Wendy Foster, declare as follows:

 3          1.      I am now and at all times herein mentioned a legal and permanent resident of the

 4   United States and the State of Washington, over the age of eighteen years, not a party to the above-

 5   entitled action, and competent to testify as a witness.

 6          2.      I am employed with the law firm of Galanda Broadman PLLC, 8606 35th Avenue

 7   NE, Ste. L1, Seattle, WA 98115.

 8          3.      Today I served the foregoing document, via this Court’s ECF system, on all

 9   Defendants.

10          The foregoing Statement is made under penalty of perjury and under the laws of the State

11   of Washington and is true and correct.

12          Signed at Seattle, Washington, this 27th day of January, 2021.

13
                                                                 s/Wendy Foster
14                                                               Wendy Foster

15

16

17

18

19

20

21

22

23

24

25                                                                               Galanda Broadman PLLC
                                                                                 8606 35th Avenue NE, Ste. L1
     FIRST AMENDED COMPLAINT - 25
                                                                                 Mailing: P.O. Box 15146
                                                                                 Seattle, WA 98115
                                                                                 (206) 557-7509
